COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-132-CR


DOUGLAS WAYNE SWARINGEN                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

                  FROM COUNTY COURT OF YOUNG COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

                                 I. Introduction

      In two issues, appellant Douglas Wayne Swaringen asserts that the

evidence is legally and factually insufficient to support his conviction for the

offense of terroristic threat. We affirm.




      1
          … See Tex. R. App. P. 47.4.
                       II. Factual and Procedural History

      This is the case of beer talking.2 The basic background facts of this case

are not in dispute: on July 14, 2007, Swaringen fell off his bicycle because he

was drunk, and he proceeded to get into an argument with the police.

Swaringen was belligerent because he harbored a grudge against the Graham

Police Department for its alleged insensitivity to his wife’s special needs.

      Because of his intoxicated state and hostile attitude, Swaringen found

himself, not for the first time, in the back of a Graham Police Department police

cruiser on his way to the Young County Justice Center. According to Officer

William Allred, the arresting officer, Swaringen said “he was going to shoot and

kill us all when he gets out of jail.” Officer Allred also said that Swaringen said

“[e]very one of you [i.e., the police] needs to be shot.” This second statement,

about needing to be shot, was recorded by equipment in the police car and

memorialized in the officer’s police report. The first statement—the one about

Swaringen shooting the police—was not. It was Swaringen’s unrecorded and

unmemorialized statement that led to his indictment, trial, and conviction.

      The State called three witnesses at trial—Jimmy Darrell Odom, Officer

Tommy Shawver, and Officer Allred. Odom testified that on July 14, 2007, he



      2
       … According to Swaringen, his “homicidal threats were merely the beer
talking.”

                                        2
was leaving the Minute Mart in Graham when he saw Swaringen fall off his

bike.    He testified that he suspected that Swaringen was drunk and that

Swaringen “really bumped his head good” from the fall because he saw

Swaringen bleeding from his head.         Swaringen then got “mouthy” with a

woman who came to Swaringen’s assistance, so Odom flagged down a nearby

officer (Officer Allred), who tried to help Swaringen. All the officer’s efforts

seemed to do was further anger Swaringen.          When the officer tried to put

Swaringin’s hands behind his back, Swaringin resisted, and the officer bent him

over the hood of a nearby truck.       Next, a brief struggle occurred between

Swaringen and Officer Allred and another officer (Officer Shawver), with the

officers eventually subduing Swaringen and placing him under arrest.

        Officer Shawver testified that he responded to Officer Allred’s request for

assistance. When he arrived at the scene, Officer Allred was in the process of

arresting Swaringen, and he observed that Officer Allred had Swaringen’s left

arm behind him and had him bent over the hood of a truck. Officer Shawver

then assisted Officer Allred in handcuffing Swaringen. Swaringen was both

“belligerent” and “very intoxicated.” On cross examination, Officer Shawver

said that while he heard Swaringen cursing at him and Allred, he did not hear

Swaringen make any threats against the officers. Officer Shawver also said

that he knew that Swaringen’s wife, Amelia, had mental problems, that she

                                         3
was often arrested and/or hospitalized as a result of those problems, and that

he was aware of the tempestuous relationship that existed between Swaringen

and Amelia.

      Officer Allred testified that he was driving towards the Minute Mart when

he saw Swaringen fall off his bike. He came to Swaringen’s assistance, but

Swaringen was both “combative” and “intoxicated,” so he called for backup.

Officer Allred could smell alcohol on Swaringen’s breath, and his eyes were

bloodshot. When Swaringen refused to get up, the officer grabbed his hand

and pulled him to his feet. Swaringen began “twisting,” and the officer pushed

him against the hood of a nearby vehicle.      He and Officer Shawver then

arrested Swaringen for public intoxication.     Officer Allred testified about

Swaringen’s first verbal threat:

      A. I placed him in the patrol car, and I went around and basically
      sat in my car. That’s when I sat in my car, fixing to take him to
      the jail.

      Q. Okay. Did he make a threat to you?

      A. Yes, sir.

      Q. What did he say?

      A. He said he was going to shoot and kill us all when he gets out
      of jail.

      Q. And did you then -- what did you do next?



                                      4
A. I turned my -- I had my camera -- my dash camera on, and then
I turned it around to face him. But I remembered that this is a new
car, just got it. It has a dash -- it has a camera pointing to the back
and had an internal mic. So I pushed it and it faced the back, and
then I turned the audio for the back on.

      ....

A. . . . He said that he was going to shoot and kill us when he got
out of jail.

      ....

A. The threat happened prior to the audio being on. It happened
when I first sat in the vehicle while I was fixing to go to the jail.
That’s what I meant in the report. But when I first sat in the
vehicle, that’s when he said it. That’s why I adjusted all my videos
and cameras in case he said it again or in case he did anything else,
to get it all on videotape while going to the jail. And that’s what --
the threat of him killing us -- shooting to kill us when he gets out
was prior to the audio being turned on. The one he -- the time he
said while en route, I guess what you’re saying, almost to the jail,
that’s not the threat I’m talking about. The threat is prior to.

      ....

A. I remember what was said prior to the cameras being turned on
him and the audio turned on. He threatened me when I first sat in
the vehicle, and then that’s what caused me to turn the vehicle --
or the cameras to on the back with the audio and everything.

Q. Well, why didn’t you put that in the report?

A. I have no idea.

Q. If that’s the subject of your complaint, shouldn’t it have been
put in your report?

A. Yes, sir.

                                  5
While en route to the jail, Swaringen told the officer that “[e]very one of you

needs to be shot,” and this was played for the jury. On cross examination,

Officer Allred agreed that there was no recording of Swaringen saying he was

going to shoot the officers after he got out of jail, that Officer Shawver was

physically present at the scene when (according to Officer Allred) Swaringen

said that he was going to kill the officers, that he never put in his report

Swaringen’s statement about killing the officers, and that his failure to put that

statement in the report was an error.

      On April 23, 2008, Swaringen was found guilty of the offense of

terroristic threat regarding the statement that “he was going to shoot and kill

us all after he gets out of jail”and sentenced to 180 days in jail and a $1,000

fine. This appeal followed.

                       III. Legal and Factual Sufficiency

A. Standard of Review

      In reviewing the legal sufficiency of the evidence to support a conviction,

we view all the evidence in the light most favorable to the prosecution in order

to determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007).

                                        6
      This standard gives full play to the responsibility of the trier of fact to

resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at

319, 99 S. Ct. at 2789; Clayton, 235 S.W.3d at 778. The trier of fact is the

sole judge of the weight and credibility of the evidence. See Tex. Code Crim.

Proc. Ann. art. 38.04 (Vernon 1979); Brown v. State, 270 S.W.3d 564, 568

(Tex. Crim. App. 2008). Thus, when performing a legal sufficiency review, we

may not re-evaluate the weight and credibility of the evidence and substitute

our judgment for that of the factfinder. Dewberry v. State, 4 S.W.3d 735, 740

(Tex. Crim. App. 1999), cert. denied, 529 U.S. 1131 (2000). Instead, we

“determine whether the necessary inferences are reasonable based upon the

combined and cumulative force of all the evidence when viewed in the light

most favorable to the verdict.” Hooper v. State, 214 S.W.3d 9, 16–17 (Tex.

Crim. App. 2007).      We must presume that the factfinder resolved any

conflicting inferences in favor of the prosecution and defer to that resolution.

Jackson, 443 U.S. at 326, 99 S. Ct. at 2793; Clayton, 235 S.W.3d at 778.

      When reviewing the factual sufficiency of the evidence to support a

conviction, we view all the evidence in a neutral light, favoring neither party.

Neal v. State, 256 S.W.3d 264, 275 (Tex. Crim. App. 2008), cert. denied, 129
S. Ct. 1037 (2009); Watson v. State, 204 S.W.3d 404, 414 (Tex. Crim. App.

                                       7
2006). We then ask whether the evidence supporting the conviction, although

legally sufficient, is nevertheless so weak that the factfinder’s determination is

clearly wrong and manifestly unjust or whether conflicting evidence so greatly

outweighs the evidence supporting the conviction that the factfinder’s

determination is manifestly unjust. Lancon v. State, 253 S.W.3d 699, 704

(Tex. Crim. App. 2008); Watson, 204 S.W.3d at 414–15, 417. To reverse

under the second ground, we must determine, with some objective basis in the

record, that the great weight and preponderance of all the evidence, though

legally sufficient, contradicts the verdict. Watson, 204 S.W.3d at 417.

      In determining whether the evidence is factually insufficient to support a

conviction that is nevertheless supported by legally sufficient evidence, it is not

enough that this court “harbor a subjective level of reasonable doubt to

overturn [the] conviction.” Id. We cannot conclude that a conviction is clearly

wrong or manifestly unjust simply because we would have decided differently

than the jury or because we disagree with the jury’s resolution of a conflict in

the evidence.    Id.   We may not simply substitute our judgment for the

factfinder’s. Johnson v. State, 23 S.W.3d 1, 12 (Tex. Crim. App. 2000); Cain

v. State, 958 S.W.2d 404, 407 (Tex. Crim. App. 1997). Unless the record

clearly reveals that a different result is appropriate, we must defer to the jury’s

determination of the weight to be given contradictory testimonial evidence

                                        8
because resolution of the conflict “often turns on an evaluation of credibility

and demeanor, and those jurors were in attendance when the testimony was

delivered.” Johnson, 23 S.W.3d at 8. Thus, unless we conclude that it is

necessary to correct manifest injustice, we must give due deference to the

factfinder’s determinations, “particularly those determinations concerning the

weight and credibility of the evidence.” Id. at 9. Our deference in this regard

safeguards the defendant’s right to a trial by jury. Lancon, 253 S.W.3d at 704.

      An opinion addressing factual sufficiency must include a discussion of the

most important and relevant evidence that supports the appellant’s complaint

on appeal. Sims v. State, 99 S.W.3d 600, 603 (Tex. Crim. App. 2003).

B. Terroristic Threat

      The elements of this offense are found in section 22.07 of the Texas

Penal Code, which in part reads,

      (a) A person commits an offense if he threatens to commit any
      offense involving violence to any person or property with intent to:

            ....

            (2) place any person in fear of imminent serious bodily injury;

            ....

      (c) An offense under Subsection (a)(2) is a Class B misdemeanor,
      except that the offense is a Class A misdemeanor if the offense:

            ....

                                       9
              (2) is committed against a public servant.

Tex. Penal Code Ann. § 22.07 (Vernon Supp. 2008).

      In Dues v. State, our Texas Court of Criminal Appeals stated:

      Therefore, in order to commit this offense [i.e. terroristic threat] the
      accused must have the specific intent to place any person in fear
      of imminent serious bodily injury. . . . Intent can be inferred from
      the acts, words, and conduct of the accused. However, the
      accused’s intent cannot be determined merely from what the victim
      thought at the time of the offense. Indeed, for this offense to be
      completed it is not necessary that the victim or anyone else was
      actually placed in fear of imminent serious bodily injury.
      Additionally, it is immaterial to the offense whether the accused
      had the capability or the intention to carry out his threat. All that
      is necessary to complete the offense is that the accused by his
      threat sought as a desired reaction to place a person in fear of
      imminent serious bodily injury.

634 S.W.2d 304, 305–06 (Tex. Crim. App. 1982) (internal citations omitted).

C. Analysis

      Swaringen stipulates that the statement, “he was going to shoot and kill

us all after he gets out of jail,” is (1) a threat to commit an offense, (2) which

involves violence, and (3) was made to a public servant; that the threat to

“shoot and kill us all” obviously contained a threat involving serious bodily

injury; and that the jury could conclude that the threat was imminent.

      His complaint with regard to legal sufficiency is that the stipulated threat

was delivered in a drunken stupor and that, therefore, Swaringen was incapable

of intentionally or knowingly making the threat. As he phrases it,

                                        10
      what if the actor is so in his cups that he is incapable of
      formulating any intent to get a[n] action or reaction? Then the
      intent element is rendered a nullity, and no conviction will lie.
      Such, appellate counsel would suggest, is the case here, and
      accordingly [Swaringen’s] conviction ought to be overturned.”

      This argument is a non-starter.          It is axiomatic that “[v]oluntary

intoxication does not constitute a defense to the commission of a crime.” Tex.

Penal Code Ann. § 8.04(a) (Vernon 2003). Likewise, this dog has attempted

to hunt in one of our sister courts and failed to do so. Kingsbury v. State, 14
S.W.3d 405, 407–09 (Tex. App.—Waco 2000, no pet.) (holding that section

8.04 was not a defense to terroristic threat and that defendant’s acts, words,

and conduct—pouring gasoline into a bug sprayer, getting a propane bottle, and

telling his wife that he was going to “burn [her] ass up” and to “burn this M.F.

house with [her] in it,” in addition to attempting to set her and the house on

fire, sufficiently demonstrated intent). The requisite intent here can be inferred

from Swaringen’s acts, words, and conduct. See Poteet v. State, 957 S.W.2d
165, 167 (Tex. App.—Fort Worth 1997, no pet.); cf. Jones v. State, No.

10-07-00365-CR, 2008 WL 3115117, at *2–3 (Tex. App.—Waco Aug. 6,

2008, no pet.) (mem. op., not designated for publication) (holding evidence of

terroristic threat legally sufficient with regard to intent but factually insufficient

when defendant explained that he told complainant, who had just lost




                                         11
reelection, that by “dead,” he meant “politically dead” because of the

“skeletons” in her closet). We overrule Swaringen’s first issue.

      In his factual sufficiency complaint, Swaringen argues that because no

one but Officer Allred heard the initial threat, and because Officer Allred did not

put it in his police report, this should give the

      Court the gravest concerns about the validity of this particular
      verdict, and that concern should segue into this Court’s overarching
      responsibility under Johnson . . . to reverse if the record
      “demonstrates that the proof of guilt is so obviously weak as to
      undermine confidence in the jury’s determination.” [Swaringen]
      believes the lack of corroboration by both the other witnesses and
      Officer Allred’s police report can only point to a conclusion that the
      evidence was factually insufficient to sustain [Swaringen’s]
      conviction.

      Swaringen fails to mention that Officer Allred testified that he was inside

his police car when the initial threat was made, presumably outside the hearing

of the two other witnesses. The officer also clearly and unequivocally testified

that the threat was made but that it was omitted from his report.              The

remainder of the evidence showed Swaringen’s intoxicated and combative

nature and Officer Allred’s testimony that the initial threat prompted him to




                                        12
activate the audio in his vehicle.3       Giving due deference to the jury’s

determination of Officer Allred’s credibility and viewing the evidence in a neutral

light, we cannot say that the evidence supporting the conviction is so weak

that the jury’s determination is clearly wrong and manifestly unjust or that

conflicting evidence so greatly outweighs the evidence supporting the

conviction that the jury’s determination is manifestly unjust. Therefore, we

conclude that the evidence is factually sufficient to support Swaringen’s

conviction, and we overrule Swaringen’s second issue.

                                 IV. Conclusion

      Having overruled Swaringen’s two issues, we affirm the trial court’s

judgment.


                                             BOB MCCOY
                                             JUSTICE

PANEL: GARDNER, WALKER, and MCCOY, JJ.

WALKER, J. concurs without opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 5, 2009


      3
       … We have reviewed the recording of Swaringen’s behavior in Officer
Allred’s vehicle, which the jury also reviewed. The video shows Swaringen
cursing, throwing his body against the partition between the front and back
seats, and insulting Officer Allred and police in general. At one point,
Swaringen shouts, “Every mother-f[*]cking one of you needs to be shot on
sight, dead as a f[*]cking doornail.”

                                        13